Crownhart, J.
Mr. Justice Stevens presided at the trial of this case in the circuit court. Pie therefore did not participate in the consideration and decision of the case in this court. The members of the court participating are equally divided in opinion upon the question involved on this appeal. Mr. Justice Rosenberry, Mr. Justice Esch-weiler, and Mr. Justice Owen are of the opinion that the judgment appealed from should be reversed. Mr. Chief Justice Vinje, Mr. Justice Doerfler, and the writer are of the opinion that the judgment should be affirmed. Under the established rule it follows that the judgment appealed from is affirmed. Fox River Paper Co. v. Railroad Comm. 189 Wis. 626, 208 N. W. 266.
By the Court. — Judgment affirmed.